[J-25-2015]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT

                   SAYLOR, C.J., EAKIN, BAER, TODD, STEVENS, JJ.


TIMOTHY L. WATTS,                            :   No. 112 MAP 2014
                                             :
                      Appellee               :   Appeal from the Order of the
                                             :   Commonwealth Court, at No. 935 C.D.
                                             :   2013, dated January 7, 2014, Affirming the
              v.                             :   Order of the Court of Common Pleas of
                                             :   Lancaster County, Civil Division, at No. CI-
                                             :   12-17815, dated May 8, 2013 and
MANHEIM TOWNSHIP SCHOOL                      :   amended May 24, 2013
DISTRICT,                                    :
                                             :
                      Appellant              :   ARGUED: April 7, 2015


                                        OPINION


MR. JUSTICE BAER                                          DECIDED: August 26, 2015
      We granted review to consider whether the Public School Code of 19491

mandates that a school district provide free transportation to a student from two different

residences where the student’s parents share physical custody of the student and both

parents reside within the school district.       The Commonwealth Court held that the

Manheim Township School District (“the School District”) must provide transportation to

both parents’ residences. For the reasons set forth herein, we agree that the School

District is required to provide free transportation to and from both parents’ residences in

this case. Accordingly, we affirm the decision of the Commonwealth Court.



1
      24 P.S. §§ 1-101 – 27-2702 (“the School Code”).
       The facts of this case are not in dispute. Timothy L. Watts (“Father”) shares legal

and physical custody of his child, C.W., with C.W.’s mother (“Mother”) on an alternating

week basis pursuant to a court order. Both Father and Mother reside within the School

District where C.W. attends public middle school. Father’s residence is approximately

4 ½ miles from C.W.’s school and Mother’s residence is approximately 5 ½ miles from

the school. C.W.’s bus stop at Mother’s home is approximately 1.9 miles from Father’s

residence.

       Before 2010, the School District provided transportation services for its students

to multiple locations, including residences, daycare facilities, and after school activities.

The School District estimated that 400 students benefitted from transportation to

multiple locations, with somewhere between 50 and 75 of these students being

transported to multiple parents’ residences as a result of custody arrangements. The

School District stated that it did not have information on how many students were

subject to an alternating week custody arrangement like C.W.

       At the beginning of the 2010-2011 school year, however, the School District

instituted changes in its transportation policy which included eliminating transportation

to and from more than one location per student, expanding the number of students

required to walk to school, and increasing the route efficiency of its busses.          The

combined effect of these changes reduced the bus fleet by four busses, saving the

School District approximately $200,000 per year. The School District does not indicate

what portion of its savings was attributable to limiting students in shared physical

custody arrangements to only one residence. Initially, the School District did not strictly

enforce the “one seat per student” policy and instead provided bussing for C.W. to and

from both parents’ residences during the 2010-11 and 2011-12 school years.




                                      [J-25-2015] - 2
       In the summer of 2012, the School District notified Father that it intended to

enforce the new transportation policy, and although there was an available seat on an

existing bus route with an established stop servicing Father’s home, the School District

would only transport C.W. to and from Mother’s residence, as her address was listed as

the default address on C.W.’s school paperwork. Because of Father’s work schedule,

he had to hire a nanny to drive C.W. to Mother’s house so that C.W., a seventh-grader,

did not have to walk over 1.9 miles to his bus stop. Father sent several letters to the

School District and attended a school board meeting voicing his objection to the

transportation policy, all to no avail. Subsequently, Father instituted the instant action

seeking, inter alia, preliminary and permanent injunctive relief to require the School

District to provide transportation to and from both residences.

       Father rested his complaint on Section 1361(1) of the School Code, which states,

in relevant part:
              The board of school directors in any school district may, out
              of the funds of the district, provide for the free transportation
              of any resident pupil to and from the kindergarten,
              elementary school, or secondary school in which he is
              lawfully enrolled . . . .
24 P.S. § 13-1361(1) (Provide free transportation).2 Father argued that Section 1361(1)

sets forth a statutory mandate which generally provides students with transportation to

and from school to a pupil’s residence, and where, as here, C.W. is a “resident pupil” of

two residences, transportation to both must be provided.          In response, the School

District argued that a student may have only one residence for purposes of the School

Code and therefore Section 1361(1) required only that the School District provide




2
      Because of the prolix statutory sections involved in this case, we will offer a
parenthetical after each cited section to aid the reader in maintaining clarity.



                                      [J-25-2015] - 3
transportation to that one residence. Alternatively, the School District asserted that it

had discretion to limit C.W.’s transportation to and from one residence.

       The trial court found for Father, determining that because C.W. resided with both

parents equally, the School District is statutorily required to provide transportation for

C.W. to and from both parents' homes, pursuant to Section 1361(1).              The court

garnered support for its position from the Commonwealth Court’s decision in Wyland v.

West Shore Sch. Dist., 52 A.3d 572 (Pa. Cmwlth. 2012), which found that a student who

is subject to a shared physical custody arrangement can be a resident pupil of two

different school districts when each parent resides in one.

       The trial court granted Father’s request for a preliminary injunction and ordered

the School District to resume transportation from Father’s residence. Shortly thereafter,

the trial court amended its order by granting a permanent injunction. The trial court

limited its decision to the facts of this case, rendering it applicable only where: 1) both

parents live in the same school district; 2) the student is subject to an equally-split,

shared legal and physical custody agreement; and 3) a school bus already serves each

residence and could accommodate the student without any further cost or adding an

extra stop. The School District appealed to the Commonwealth Court.

       The Commonwealth Court affirmed the trial court’s grant of a permanent

injunction.   Watts v. Manheim Twp. Sch. Dist., 84 A.3d 378 (Pa. Cmwlth. 2014).

Acknowledging that Section 1361(1) does not expressly state that a school district must

provide transportation to and from a student’s residence, the court determined that the

General Assembly’s use of the term “resident pupil” embodies the intention that

transportation services be provided between the student’s residence and school.

       To determine whether a student may have more than one residence for

transportation purposes, the Commonwealth Court initially found this Court’s decision in




                                     [J-25-2015] - 4
In re Residence Hearing Before Bd. of Sch. Dir., Cumberland Valley Sch. Dist., 744
A.2d 1272 (Pa. 2000) (Cumberland Valley), to be instructive. In Cumberland Valley, the

Cumberland Valley School District argued that students who moved with their mother

into a townhouse in the district to be closer to their private school, while father

maintained a residence outside of the district, were not residents of the Cumberland

Valley School District as contemplated by the School Code, citing 24 P.S. § 13-1301

(“Every child, being a resident of any school district, [between specific ages], may

attend the public schools in his district . . . .”) and 24 P.S. § 13-1302(a) (“A child shall be

considered a resident of the school district in which his parents or the guardian of his

person resides.”). We rejected that argument and held that the term “resides” contained

within Section 1302(a) “refers to a place where the custodial parent maintains a

residence, and, contrary to the [school district’s] view, it need not be a primary

residence or domicile.” Cumberland Valley, 744 A.2d at 1274.

       The Commonwealth Court found additional guidance from its decision in Wyland,

supra, which held that a student of separated parents who lived in two different school

districts was a “resident pupil” of both school districts and entitled to transportation

services from both school districts. Although recognizing that Cumberland Valley and

Wyland did not address whether school districts must provide transportation to more

than one residence within the same school district, the Commonwealth Court

interpreted these cases as holding that “a child can have more than one residence for

purposes of the School Code.” Watts, 84 A.3d at 385. The Court reasoned that “[i]t

therefore follows that where . . . a child has two residences within a school district, the

school district must provide transportation services accommodating both residences.”

Id. at 386.




                                       [J-25-2015] - 5
      As the School District conceded that C.W. is a “resident pupil” to whom the

School District owes a duty of transportation and the court determined that C.W. has

two residences within the district, the Commonwealth Court found that the School

District must provide transportation accommodating both residences, and that, pursuant

to the School Code, accommodating Mother’s and Father’s residences requires a bus

stop no further than 1 ½ miles from each house. See 24 P.S. § 13-1362 (Distance to

bus stop).3 Because the bus stop within 1 ½ miles of Mother’s residence is more than

1 ½ miles from Father’s residence, the Commonwealth Court concluded that the School

District violated its mandate to provide transportation to and from school to C.W.’s

residences.

      Lastly, the Commonwealth Court rejected the School District’s argument that it

had the discretion to limit C.W.’s transportation to and from Mother’s residence only. In

the Commonwealth Court’s view, the School District has discretion to determine the

manner in which it implements transportation services, but not to ignore the statutory

mandate of the School Code, which, as explained, required that transportation be

provided to school from both of C.W.’s residences.

      The School District sought this Court’s discretionary review, and we granted its

petition for allowance of appeal to address two issues:

              (1) Does the Public School Code of 1949 require the
              Manheim Township School District to provide transportation
              services to a resident pupil to and from more than one
              location within the school district?

              (2) Did the Commonwealth Court err in interpreting In re
              Residence Hearing Before Bd. of Sch. Dir., Cumberland
              Valley Sch. Dist., 560 Pa. 366, 744 A.2d 1272 (Pa. 2000), to
              mean that a child can have more than one residence for


3
      For full text of 24 P.S. § 13-1362, see infra at 9 n.7.



                                      [J-25-2015] - 6
             school purposes, including transportation services under
             Section 1361 of the Public School Code of 1949?
Watts v. Manheim Twp. Sch. Dist., 99 A.3d 532 (Pa. 2014).

      The School District argues that a student may not have more than one residence

under the School Code as a matter of law, and therefore it properly limited C.W.’s

transportation to and from Mother’s residence only. Rather than analyzing sections of

the School Code to support this contention, the School District simply asserts that no

section of the School Code mandates it to provide transportation to multiple residences

and then turns to a discussion of the case law relied on by the Commonwealth Court to

decide the instant case, and in particular, this Court’s decision in Cumberland Valley.

      The School District contends that the Commonwealth Court in Wyland, and

consequently in this case, misinterpreted this Court’s holding in Cumberland Valley by

reading that case as establishing that a student may have more than one residence

under the School Code. Instead, the School District argues, Cumberland Valley merely

defined the term “resides” and never reached the question of whether a student may

reside in more than one residence. The School District believes that because we did

not affirmatively state that a student may have more than one residence in Cumberland

Valley, it follows necessarily that a student may not have more than one residence.

      The School District alternatively argues that even if a student may have more

than one residence under the School Code, the School District has the discretion to limit

a student’s transportation to and from only one of the residences.        In support, the

School District contends that the case law analyzing Section 1361(1) (Provide free

transportation) consistently defers to a school district’s broad discretion.4 Although the

cases cited by the School District involved the location of bus stops and not whether a



4
      See supra at 3 for the full text of Section 1361(1).



                                     [J-25-2015] - 7
school is required to provide transportation to multiple residences, the School District,

without analysis, purports it has the discretion to decide both where bus stops will be

placed and whether the School District has to provide transportation to more than one

residence.5

       The School District finds that Section 1331, which appears to be facially

inapplicable,6 supports its discretion argument as it provides that where there is:
              no public school with the proper grades in session within two
              miles by the shortest public highway of the residence of any
              child in a school district of [a specified class], such child shall
              be furnished proper transportation at the expense of the
              school district to and from a school with the proper grades.
24 P.S. § 13-1331 (Mandatory transportation). The School District claims that because

of the phrase “proper transportation,” school boards have total discretion in making all

transportation decisions and that “courts have consistently interpreted Section 1331

[where applicable] to mean that school boards retain the ability to exercise their

5
       See School District’s Brief at 34-35 (citing Chipman ex rel. Chipman v. Avon
Grove Sch. Dist., 841 A.2d 1098 (Pa. Cmwlth. 2004) (finding that Section 1361(1) did
not require a school district to discontinue its use of transfer stations for non-public
school students); Morningstar v. Mifflin Cnty. Sch. Dist., 760 A.2d 1221 (Pa. Cmwlth.
2000) (holding a school district properly denied a parent’s request to reestablish a
student’s bus stop in front of her house); and Quasti v. N. Penn Sch. Dist., 907 A.2d 42
(Pa. Cmwlth. 2006) (finding that a school district had broad discretion in affixing bus
routes and the paths which students were required to walk to reach their bus stops)).
6
       It appears that the School District does not fall under Section 1331 which applies
only to students living in
              a school district of the fourth class, or in a township which is
              a school district of the third class, or in a borough which has
              a population of less than five hundred (500) inhabitants to
              the square mile and which is a school district of the third
              class . . . .
24 P.S. § 13-1331; see also 24 P.S. § 2-202 (designation of classes of school districts);
and https://www.mtwp.net/about/district-demographics/ (setting forth the School
District’s geographic size and population).



                                       [J-25-2015] - 8
discretion in determining what constitutes ‘proper transportation.’” School District’s Brief

at 32 (citing Martin v. Garnet Valley Sch. Dist., 272 A.2d 913 (Pa. 1971) (holding a

school district properly exercised its discretion when it required a student to walk less

than a mile on a windy road to the bus stop); Pollock v. Northern Potter Joint Sch. Bd., 9
Pa. D. & C.3d 31 (1976) (finding that the School Code did not require door-to-door

transportation for a student)).

       Turning to additional sections of the School Code to support its claim that it has

discretion to decline transportation for a resident pupil to one of his two residences, the

School District notes that it has the authority to require a student to walk up to 1 ½ miles

to a bus stop. 24 P.S. § 13-1362 (Distance to bus stop).7 Here, the School District

concedes that C.W.’s bus stop is within 1 ½ miles of Mother’s residence but nearly 2

miles from Father’s house.        Notwithstanding that the bus stop within 1 ½ miles of

Mother’s residence does not meet the 1 ½ mile restriction when C.W. is living at

Father’s house, the School District submits that Father is required merely to drive to the




7
       Section 1362 states in relevant part:
              The free transportation of pupils, as required or authorized
              by this act, or any other act, may be furnished by using
              either school conveyances, private conveyances, or electric
              railways, or other common carriers, when the total distance
              which any pupil must travel by the public highway to or from
              school, in addition to such transportation, does not exceed
              one and one-half (1 ½ ) miles, and when stations or other
              proper shelters are provided for the use of such pupils where
              needed, and when the highway, road, or traffic conditions
              are not such that walking constitutes a hazard to the safety
              of the child, as so certified by the Department of
              Transportation.
24 P.S. § 13-1362.



                                       [J-25-2015] - 9
bus stop serving Mother’s residence. Accordingly, the School District concludes that

this construct constitutes “proper transportation.”

       In addition to the School Code, the School District cites the State Board of

Education’s regulations8 as conferring discretion upon the School District to provide

transportation to only one residence. Particularly, the School District points to 22 Pa.

Code § 23.4, which states the “board of directors of a school district is responsible for all

aspects of pupil transportation programs” including, inter alia, the selection of means of

transportation and the establishment of routes and schedules.          Further, the School

District finds support in the regulatory Section 11.11 which sets forth that

“[t]ransportation for students must be provided consistent with the policy of the school

district that the students are attending.”      22 Pa. Code § 11.11(a)(2) (Enrollment

Regulation).

       Lastly, the School District does not believe that it abused its purported discretion

here because the changes “help conserve and better allocate limited public funds.”

School District Brief at 38. The School District finds it absurd and unreasonable to

assert that the General Assembly intended it to bear the additional cost of providing

“enhanced” transportation to some students merely to accommodate their “parents’

particular domestic circumstances.” Id. at 43.9



8
       22 Pa. Code §§ 1.1 – 23.40.
9
       The Pennsylvania School Boards Association (“Amicus”) filed an amicus brief in
support of the School District’s position. Amicus argues that the School Code and its
regulations contain an unwritten “Single Residency Rule,” which limits a student to only
one residence. Additionally, Amicus’ brief echoes the School District’s argument that
this decision was consistent with the School District’s discretion in “adopting
transportation policies and procedures to ensure the health, safety and welfare of all
students in a reasonable manner, while maintaining fiscal responsibility.” Amicus Brief
at 20.



                                      [J-25-2015] - 10
      In response, Father argues that the School Code, and the case law interpreting

it, mandates that the School District provide transportation to both residences here.

Father posits that, although Section 1361(1) (Provide free transportation) does not

specify the origination point of transportation to be provided “to and from . . . school,”

the only logical interpretation of Section 1361(1) is that the transportation is to be

provided from a student’s residence (or a bus stop within 1 ½ miles thereof) to the

student’s school and back. Father asserts that as C.W. is a “resident pupil” of both

parents’ residences, the School District must provide transportation to and from both

residences.

      Father submits that the School District’s interpretation of Section 1361(1) is

impermissible because it is contrary to the legislature’s intent, which he believes is

embodied in Section 1327 and the exceptions thereto.         See 24 P.S. § 13-1327(a)

(Compulsory attendance) (stating “every child of compulsory school age having a legal

residence in this Commonwealth . . . is required to attend a day school”). Because

certain classes of school districts cannot compel attendance if they do not provide

transportation to their students who live more than two miles from their school, see 24

P.S. § 13-1330(5) (Exceptions to compulsory attendance),10 Father finds the purpose

10
      Section 1330(5)’s full text reads as follows:
            The provisions of this act requiring regular attendance shall
            not apply to any child who –
                                            ***
            (5) Except in districts of the fourth class and those of the
            third class located wholly within the boundary lines of a
            township, or within the boundary lines of a borough which
            has a population of less than five hundred (500) inhabitants
            to the square mile, resides two miles or more by the nearest
            public highway from any public school in session and no
            proper free transportation is furnished to such child to and
            from school.
(Scontinued)

                                    [J-25-2015] - 11
behind providing transportation is to compel attendance. Additionally, Father highlights

that those classes of school districts not included in the compulsory attendance

exception are mandated to provide transportation to students who live more than two

miles from school. See 24 P.S. § 13-1331 (Mandatory transportation), full text supra at

8. Father offers that if we accept the School District’s argument here, then the purpose

behind the transportation provisions will only be accomplished half of the time; C.W. will

only be compelled to attend school during Mother’s periods of physical custody but not

when he is living with Father.

       In response to the School District’s alternative argument that its policy is within its

discretion to determine what is “proper transportation,” Father argues that the cases the

School District relies upon, see supra at 8-9, are inapposite, contending that in citing

Martin and Pollock, the School District fails to recognize that these cases only involved

the manner of transportation services and not whether the school districts at issue were

required to provide transportation in the first instance as is the question here. Thus,

Father asserts that the School District only has discretion to decide the manner of

transportation, not whether there will be transportation at all.

       Father next posits that even assuming arguendo that the School District has

discretion to decide whether to provide transportation to more than one residence,

providing transportation only half of the time is not “proper transportation.” Similarly,

Father advances, requiring a student to walk nearly two miles to a bus stop within 1 ½

miles of Mother’s residence would be an abuse of discretion, as it exceeds the 1 ½ mile

limit set forth in Section 1362 (Distance to bus stops) when C.W. is at Father’s

residence.


(continuedS)
24 P.S. § 13-1330(5).



                                      [J-25-2015] - 12
       Lastly, in response to the School District’s argument that its changes to the

transportation policy were necessary to conserve public funds, Father argues that the

cost to the School District is irrelevant. To the extent that the School District’s budget is

relevant, Father points out that the bulk of the School District’s savings likely stemmed

from eliminating transportation to locations other than residences, as only 50 to 75 of

400 students were transported to multiple residences.11

       In this case, we are reviewing the trial court’s grant of a permanent injunction,

pursuant to agreed-upon facts, and therefore we must determine whether the trial court

committed an error of law, for which our standard of review is de novo and our scope of

review is plenary. Buffalo Twp. v. Jones, 813 A.2d 659, 663-64 (Pa. 2002). In order to

establish a claim for a permanent injunction, the party must establish his or her clear

right to relief. Id. at 663. As Father’s request for a permanent injunction rests upon a

purported mandate within the School Code, this case presents a matter of statutory

interpretation.   The objective of all interpretation and construction of statutes is to

ascertain and effectuate the legislative intent behind the statute. 1 Pa.C.S. § 1921(a).

When the plain language of a statute is clear and free from all ambiguity, it is the best

11
        We note that all school districts are required to file their budgets with the
Pennsylvania Department of Education. See 24 P.S. § 2-218(a) (“An annual financial
report shall be submitted to the Secretary of Education by each school district”). The
School District has done so and placed its 2015-2016 budget online for public scrutiny,
which shows expenditures of $86,528,116 expected for that school year. See
http://www.mtwp.net/district/business-office/, Proposed Final 2015-2016 Budget PDE-
2028. It is undisputed that the School District’s modification to its transportation policy
affected 400 students and saved approximately $200,000 per year. Of these 400
students, the School District eliminated stops to more than one residence for 50-75
students because of physical custody arrangements. Assuming that the appropriate
number is 75 students and the savings are equal per student, this represents 19% of
the 400 students and therefore $38,000 of the $200,000 in savings. This $38,000
equates to a savings of 0.04% or 4/100 of 1% of the School District’s total 86.5 million
dollar budget.



                                      [J-25-2015] - 13
indication of legislative intent. 1 Pa.C.S. § 1921(b); see also Chanceford Aviation v.

Chanceford Twp. Bd. of Supervisors, 923 A.2d 1099, 1104 (Pa. 2007).

       When, however, the words of a statute are ambiguous, a number of factors are

used in determining legislative intent, including the purpose of the statute and the

consequences of a particular interpretation. 1 Pa.C.S. § 1921(c). Furthermore, “it is

axiomatic that in determining legislative intent, all sections of a statute must be read

together and in conjunction with each other, and construed with reference to the entire

statute.” Hoffman Mining Co., Inc., v. Zoning Hearing Bd. of Adams Twp., Cambria

Cnty., 32 A.3d 587, 592 (Pa. 2011) (internal quotes and citation omitted); see also 1

Pa.C.S. § 1932 (statutes are considered to be in pari materia when they relate to the

same persons or things, and statutes or parts of statutes in pari materia shall be

construed together, if possible). Lastly, we presume that the legislature did not intend

an unreasonable or absurd result. 1 Pa.C.S. § 1922(1).

       Generally, courts are restrained when reviewing matters of school policy and

“should not function as super school boards.” Zebra v. Sch. Dist. of City of Pittsburgh,

296 A.2d 748, 750 (Pa. 1972).         However, school boards do not have unfettered

discretion; courts have authority to interfere when a school board’s “action is based on a

misconception of law, ignorance through lack of inquiry into facts necessary to form

intelligent judgment, or the result of arbitrary will or caprice . . . .” Hibbs v. Arensberg,

119 A. 727, 728 (Pa. 1923). If such an abuse of discretion occurs, then it is amenable

to the injunctive process, an equitable remedy in which the party seeking injunctive

relief bears a heavy burden. Landerman v. Churchill Area Sch. Dist., 200 A.2d 867, 869

(Pa. 1964).

       With these general principles in mind, we turn to the relevant statutory provisions

of the School Code, which are contained within Article XIII, titled “Pupils and




                                      [J-25-2015] - 14
Attendance.” First, we analyze the provisions governing transportation, beginning with

Section 1361(1) (Provide free transportation). Section 1361(1) states that “[t]he board

of school directors in any school district may . . . provide for the free transportation of

any resident pupil to and from the . . . school in which he is lawfully enrolled . . . .” 24

P.S. § 13-1361(1).     The School District does not dispute that it owes a duty of

transportation to C.W. as a “resident pupil” based on Section 1361(1), as it has elected

to provide transportation for its students. The contested issue is what this duty of

transportation entails, and specifically, whether it requires transportation to Father’s

residence.

       Section 1361(1) (Provide free transportation) states that a student shall receive

transportation “to and from” school.         By using the language “to and from” school,

Section 1361(1) does not state where the transportation begins and where it ends. As

written, this portion of the statute could be construed to mandate transportation to and

from school to wherever a student or his parent desires, whether this be his residence,

daycare, or the front of the corner store.

       Section 1361(1) itself, however, only applies to “resident pupils.” Thus, the duty

to transport the student is trigged by his status as a resident of the school district, and

necessarily his residence within the school district. It would be illogical to hold that the

transportation that is provided is from some location other than the student’s residence.

As further support that transportation for purposes of 1361(1) must be to and from

school to a student’s residence, Section 1366 of the School Code sets forth how to

compute any distance specified in the School Code.             Specifically, any distance

calculated “between the residence of any pupil and any public school to be attended by

him” must be computed by removing the distance between the student’s “dwelling




                                      [J-25-2015] - 15
house” and the public road.         24 P.S. § 13-1366 (Computation of distances).12

Therefore, the relevant distances in the School Code are based entirely on the student’s

residence.    Thus, we conclude that when a school district elects to provide

transportation pursuant to Section 1361(1) (Provide free transportation), the origination

and termination point for the transportation is the student’s residence.13, 14

       Having established that Section 1361(1) transportation begins and ends at a

student’s residence, we must next determine whether a student may have more than

one residence for transportation purposes, keeping in mind that the singular form of

“residence” in Section 1366 (Computation of distances) is not dispositive.          See 1



12
       Section 1366 (Computation of distances) states in full:
              Where, by the terms of this act, or any other act, any
              distance is specified between the residence of any pupil and
              any public school to be attended by him, or any
              transportation is provided for within or beyond any particular
              distance, in computing such distance no allowance shall be
              made for the distance that the dwelling house of the pupil is
              situated off the public highway. All such distances shall be
              computed by the public highway from the nearest point
              where a private way or private road connects the dwelling
              house of the pupil with the highway to the nearest point
              where said highway touches the school grounds of the
              school to which the pupil has been assigned.
24 P.S. § 13-1366.
13
       This does not preclude a school district from providing transportation to locations
other than a residence, but such transportation is not mandated by Section 1361(1).
14
        We acknowledge that when a school district is required to provide transportation
to a student’s residence, this transportation requirement does not entail door-to-door
transportation directly to a student’s residence. Rather, Section 1362 permits a school
district to provide transportation to a bus stop within 1 ½ miles of a student’s residence.
See 24 P.S. § 13-1362 (full text at supra 9 n.7). However, for ease of discussion, we
will refer to the location of a student’s disembarkment from the school bus as his
residence.



                                      [J-25-2015] - 16
Pa.C.S. § 1902 (providing that when interpreting statutes “[t]he singular shall include the

plural, and the plural, the singular.”). As Section 1361(1) does not address the question

before us, we look to other sections of the School Code and its regulations. We begin

by reviewing the provisions dealing with enrollment, a matter that is intrinsically linked

with residency.

       Section 1301 establishes that “[e]very child, being a resident of any school

district, [between specific ages], may attend the public schools in his district . . . .” 24

P.S. § 13-1301. The immediately following provision defines “resident” – “A child shall

be considered a resident of the school district in which his parents or the guardian of his

person resides.” 24 P.S. § 13-1302(a). Section 1302 does not explicitly contemplate a

student whose parents do not live together. In 2004, the State Board of Education

addressed this issue when it enacted Section 11.11(a) (Enrollment Regulation) of the

regulations, which reads in relevant part:

       § 11.11. Entitlement of resident children to attend public schools.

              (a) Entitlement.
                    (1) A school age child is entitled to attend the public
                    schools of the child's district of residence. A child's
                    district of residence is that in which the parents or the
                    guardian resides. When the parents reside in different
                    school districts due to separation, divorce or other
                    reason, the child may attend school in the district of
                    residence of the parent with whom the child lives for a
                    majority of the time, unless a court order or court
                    approved custody agreement specifies otherwise. If
                    the parents have joint custody and time is evenly
                    divided, the parents may choose which of the two
                    school districts the child will enroll for the school year. .
                    ..
                    (2) Transportation for students must be provided
                    consistent with the policy of the school district that the
                    students are attending.
22 Pa. Code § 11.11(a).



                                      [J-25-2015] - 17
       By giving parents a choice between two school districts when the parents “have

joint custody and time is evenly divided,”15 Section 11.11(a)(1) recognizes that a student

can be considered a resident of both school districts and therefore have two residences.

Obviously, it would be absurd to require, or even permit, a student to attend two school

districts during alternating weeks. Hence, the regulation requires a student’s parents to

choose one or the other district. The fact that a student must ultimately enroll in only

one school district does not detract from the reality that he may reside in two locations.16

Thus, Section 11.11(a)(1) establishes that where the parents have shared physical

custody of a student, that student has two residences for enrollment purposes.




15
      While the School Code and the child custody statute, 23 Pa.C.S. §§ 5301 –
5366, do not provide a definition of “joint custody,” the term is synonymous with “shared
custody.” In re Wesley J. K., 445 A.2d 1243, 1247 (Pa. Super. 1982). Under the child
custody statute, shared custody is defined as follows:
              “Shared physical custody.” The right of more than one
              individual to assume physical custody of the child, each
              having significant periods of physical custodial time with the
              child.
23 Pa.C.S. § 5322.
        Additionally, we note that the child custody statute does not provide a definition
for or any reference to “evenly divided time.” It is not clear whether this phrase is limited
to circumstances where each parent has exactly fifty percent of the child’s time, or
whether it means something less technical, similar to the definition of shared custody.
However, because the parents here each have exactly fifty percent of C.W.’s time, it is
unnecessary for us to analyze this distinction any further to decide this case. Thus, we
leave such question for another day when it is directly before us, replete with briefing
and oral argument.
16
       Accordingly, we disagree with Amicus’, The Pennsylvania School Boards
Association, argument that because Section 11.11(a)(1) has the effect that a student
may enroll in only one school district, the regulation necessarily implies that a student
may only have one residence, a concept that Amicus terms the “Single Residency
Rule.”



                                      [J-25-2015] - 18
       Although Section 11.11(a)(1) informs our decision, its primary focus is enrollment

and not transportation. Additionally, it involves choosing between two different school

districts, which is not at issue here.    To determine whether a choice between two

residences within the same school district for transportation purposes is necessary, we

review the purpose behind the statutory provisions relating to transportation, which we

find within the sections regarding transportation in the “Enforcing attendance” section of

Article XIII. See Article XIII (b) of the School Code.

       Within Article XIII (b) of the School Code, Section 1327(a) sets forth that “every

child of compulsory school age having a legal residence in this Commonwealth . . . is

required to attend a day school.” 24 P.S. § 13-1327 (Compulsory attendance). The

School Code then provides that compulsory school attendance does not apply to a

student who “resides two miles or more by the nearest public highway from any public

school in session and no proper free transportation is furnished to such child to and

from school.” 24 P.S. § 13-1330(5) (Exceptions to compulsory attendance); see supra

at 11-12 n.10 for full text.17 Necessarily, then, the purpose behind school-provided

transportation is to facilitate students’ attendance. Logically, if students reside far from

their school, the legislature has decided that a school district cannot mandate a

student’s attendance unless transportation is provided.




17
        The Section 1330(5) exception does not apply to students who reside in school
districts of “the fourth class and those of the third class located wholly within the
boundary lines of a township, or within the boundary lines of a borough which has a
population of less than five hundred (500) inhabitants to the square mile.” Id. The
immediately following provision, Section 1331 (Mandatory transportation), applies to
those school districts excluded from the Section 1330(5) exception, and requires those
school districts to provide transportation or lodging to its students who reside more than
two miles from their respective schools. See 24 P.S. § 13-1331.



                                      [J-25-2015] - 19
       Choosing between two residences within a school district for transportation

purposes is qualitatively different from choosing which district to enroll in because, as

this case illustrates, a student may logically maintain two residences within the same

school district. Here, Mother and Father share legal and physical custody, with C.W.

spending alternate weeks with each parent. Under these circumstances, we conclude

that the legislature and the Department of Education intended for the School District to

provide transportation to both residences in order to further the goal of compulsory

attendance. Accepting the School District’s counter-argument, moreover, would tend to

undermine the purpose behind the statute (mandatory attendance) as during the time

C.W. resides with Father, which is half of his time, he would not be required to attend

school given that Father lives more than two miles from C.W.’s school and the School

District is refusing transportation. See 24 P.S. § 13-1330(5) (Exceptions to compulsory

attendance). Thus, the School District’s view that providing transportation from Father’s

residence is merely “enhanced” transportation is erroneous: transportation for half of the

year is anything but enhanced, and, in fact, it is necessary to compel attendance.

       Additionally, utilizing the same logic, we reject the School District’s argument that

whether to provide transportation to Father’s residence is a decision that falls within its

broad discretion. The School District does not have the discretion to decide whether to

provide transportation for half of the time C.W. should be in school.

       Moreover, the School District concedes that it cannot require C.W. to walk more

than 1 ½ miles to his bus stop, pursuant to Section 1362 (Distance to bus stops), yet it

asserts that it can require Father to drive more than 1 ½ miles to the bus stop. The

School District cannot avoid a statutory prohibition by requiring a parent to drive where it

cannot require a student to walk.




                                     [J-25-2015] - 20
       In closing, we note our holding is consistent with the purpose of the School Code,

which we have stated is:
              to provide all children residing within the Commonwealth
              with a good common school education. In carrying out this
              purpose the various school districts are merely the agents of
              the Commonwealth. In construing the school laws, therefore,
              that interpretation will be adopted which will be more likely to
              carry into effect this generous purpose. The child is the
              paramount object of our common school law. His education,
              and not the exact apportionment of its cost among various
              subdivisions of the Commonwealth, is its chief concern.
Harris v. Bd. of Pub. Educ. of Sch. Dist. of Philadelphia, 160 A. 443, 444 (Pa. 1932)

(internal quotes and citations omitted).18

       For the reasons set forth above, we conclude that the School District must

provide transportation from and to both Mother’s and Father’s residences because:

when the School District elected to provide transportation to students’ residences under

Section 1361(1), it was required to do so to C.W.’s residence; C.W. has two residences

by virtue of his parents’ equally shared physical custody; there is no provision requiring

parents to choose a residence for transportation purposes (in contrast to enrollment);

and students cannot be required to travel more than 1 ½ miles from their residence to

the bus stop.    Accordingly, we hold that the trial court properly granted Father’s




18
    Although the concurring opinion’s concern for school districts’ budgets is
understandable, a rule requiring school districts to provide transportation to a student’s
two residences only when such transportation is not an “administrative burden” to the
school district is not supported by the School Code as written. As set forth at length
above, this decision required us to conduct statutory interpretation. Interpreting the
statute is not the same as broadening the statute. We have not added any language
nor have we expanded the plain language of the School Code. As we should, we leave
it to the legislature to determine whether adding an “administrative burden”
consideration is appropriate.



                                     [J-25-2015] - 21
permanent injunction because the School District here is mandated to provide C.W. with

transportation to and from school to both of his residences. 19

       Based on the foregoing, the Order of the Commonwealth Court is affirmed.

       Mr. Justice Eakin and Madame Justice Todd join the opinion.

       Mr. Chief Justice Saylor files a concurring opinion.

       Mr. Justice Stevens files a dissenting opinion.




19
       As noted in the recitation of the issues raised on appeal, we also granted
allowance of appeal to address the propriety of the lower courts’ reliance on our prior
decision in Cumberland Valley. As demonstrated above, however, we have determined
that C.W. has two residences without the need to analyze or rely on Cumberland Valley.
Accordingly, we find it unnecessary to reach the question presented in the second issue
raised on appeal.



                                     [J-25-2015] - 22